Citation Nr: 0313415	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board notes that the December 2001 rating decision also 
denied service connection for hearing loss and tinnitus.  The 
veteran's notice of disagreement included these two issues.  
However, the RO resolved these matters in the veteran's favor 
in a May 2002 rating decision.  Therefore, the issues are not 
currently before the Board.  

The veteran testified before the undersigned at a Board 
hearing in Washington, D.C.  A transcript of that hearing has 
been associated with the claims folder.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent medical evidence establishing a nexus 
between squamous cell carcinoma and the veteran's period of 
active duty service.  


CONCLUSION OF LAW

Service connection for squamous cell carcinoma is 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a September 2001 letter, the RO explained 
the types of evidence needed for the claim, the kind of 
evidence it would attempt to secure for the veteran, and the 
information and evidence it needed the veteran to provide.  
Also, by way of the December 2001 rating decision and May 
2002 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations 
and again gave notice as to the evidence needed to 
substantiate the claim.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With respect to the duty to assist, the RO has secured the 
veteran's service medical records and a medical examination.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran has provided numerous medical records.  There is no 
indication that records of VA medical care exist.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A (2002).  As he has received all required 
notice and assistance, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
diseases, including malignant tumors).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, service medical records are completely negative 
for squamous cell carcinoma or other skin disorder in 
service, such that service connection may not be established 
through application of 38 C.F.R. § 3.303(b) and Savage.  In 
addition, there is no evidence of squamous cell carcinoma 
until many years after the veteran's separation from service.  
Thus, the presumption of in-service incurrence for chronic 
disease does not apply.  38 C.F.R. § 3.307(a)(3).   

The veteran alleges that the squamous cell carcinoma is the 
result of heavy sun exposure he incurred during active 
service.  In written statements and during the Board hearing, 
he explained that he served stationed onboard a ship that was 
in the Caribbean for several months.  He spent a good deal of 
time on deck in the sun, with exposure to his arms and face.  
These were the only places he now had squamous cell 
carcinoma.  The veteran added that he had very fair skin and 
had always previously stayed out of the sun.  In service, 
everyone used iodine and baby oil while in the sun.  Since 
service, he had minimal sun exposure.  The undersigned finds 
the veteran's statements and hearing testimony to be 
credible.  

Service personnel records confirm that the veteran served 
onboard a ship that was in the Caribbean for some time.  
Private medical records reflect a diagnosis of squamous cell 
carcinoma in March 1998 with subsequent treatment, including 
surgical excision.  In a February 2003 statement, S. Smith, 
M.D., explained that he had treated the veteran since 1998 
for five skin cancers, including a large squamous cell 
carcinoma of the right nose, which required excision with 
extensive reconstruction.  The veteran has described a 
history of sun exposure while in service in the Caribbean 
without significant exposure thereafter.  Dr. Smith opined 
that the veteran's multiple skin malignancies were related to 
his in-service sun exposure, based medical literature that 
directly linked skin malignancies to ultraviolet radiation, 
as well as on his personal experience treating other patients 
with significant exposure to ultraviolet radiation.  He added 
that the development of the skin cancer as the veteran 
reached middle age was entirely consistent with experiencing 
damaging ultraviolet radiation exposure while in service 
during his late teen years.  There is no contrary medical 
opinion of record.  Accordingly, given the veteran's history, 
which is found to be credible, in conjunction with the 
opinion from Dr. Smith, the Board finds that the evidence 
supports service connection for squamous cell carcinoma.  
38 U.S.C.A. § 5107(b).    


ORDER

Subject to the law and regulation governing the payment of 
monetary benefits, service connection for squamous cell 
carcinoma is granted. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

